Richard S. Heller, J.
Claimant was injured and his car damaged in an accident on State Highway No. 281 south of the intersection of Lake Road in Onondaga County.
At dusk on December 11, 1958, claimant was driving his car north on the two-lane concrete road leading from Cortland to Syracuse. It was very cold and the skies were cloudy but the pavement was clear and dry. Route No. 281 is straight and level for some distance south of Lake Road and claimant was driving between 40-50 miles per hour when his car struck an ice patch, skidded to the left, hit a tractor trailer traveling south and was thrown to the right shoulder of the road, ending up perpendicular to the road.
The presence of an isolated ice patch during the winter months is generally insufficient to charge the State with negligence in the maintenance of its highways unless there are other factors which would indicate neglect or failure to anticipate a hazardous condition.
The ice patch extended in both lanes of the highway extending north and south of the Lake Road for a total distance of more *1086than 600 feet and possibly as much as 1,200 feet. These statistics were furnished by a State Trooper who was present at the scene of the accident and was also present the previous day when another accident occurred just north of the Lake Road intersection. His description of the patch was that it was rutted and bumpy and slippery.
The accident that happened the day before occurred when an axle of a Madison County highway truck broke and propelled the truck into the snow along the east shoulder north of Lake Road. This truck was carrying salt used for highway purposes and some of the load was used to melt the ice that had accumulated from a sleet and snow storm that day. In order to get the truck back on the road a sander came west on Lake Road and turned north on Route No. 281 and sanded the highway north of the intersection. The highway south of the intersection was left unsanded even though its condition was rough, broken and slippery. It was on this portion that claimant’s car skidded and left the highway less than 24 hours later.
No warning signs of any kind were posted.
While this court is without any knowledge as to the cause of the ice patch, the facts here are similar in many details with the facts in Crofut v. State of New York (285 App. Div. 1201).
The court finds that the State of New York was negligent and that the claimant was free of any contributory negligence.
Damage to claimant’s car was stipulated at $1,387.37. Doctor’s services amount to approximately $157 but some future medical care may be required.
Claimant’s injuries consisted of an aggravation of a previous back condition. He lost no time from his work but complains that he is uncomfortable and unable to do as much as he did before the accident.
Claimant is entitled to an award in the sum of $5,600 for all damages, past, present and future. The claim was duly filed and has not been assigned.